TAYLOR, C.J.,
dissenting.
The trial judge and the unanimous Court of Civil Appeals were absolutely correct in their disposition of this meritless lawsuit. This Court spoke clearly in Parret and Price that the Workers' Compensation Court has exclusive jurisdiction except in the case of an intentional tort in which the employer had willful, deliberate and specific intent ("a desire") to cause injury to an employee or the employer acted with knowledge that injury to the employee was substantially certain. In Price, this Court referred to this standard as a "formidable barrier" and held that "nothing short" of that standard will suffice. The record in this case shows that the employer in this case did not intend, plan, desire or have a substantially certain knowledge and plan to injure this employee. The employer did not intend or plan to injure this employee. This is a frivolous claim in district court and the trial court's dismissal should be affirmed.